HARWOOD, Justice
(concurring in part and dissenting in part).
I concur in affirming the summary judgment except insofar as it concerned the breach-of-contract claim. I conclude that, as to that claim, genuine issues of material fact exist with regard to whether one or the other of the two purchase-order memo-randa sent by Smith Family Companies, Inc., to Home Depot, U.S.A., Inc., satisfied the requirement of § 7-2-201(2), Ala.Code 1975, when Home Depot gave no written notice of objection to the contents of those purchase-order memoranda.